DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on two applications filed in Germany on July 15, 2016 and June 12, 2017. It is noted, however, that applicant has not filed a certified copy of the DE 10 2017 209 863.5 priority application as required by 37 CFR 1.55.  The other certified copy (DE 10 2016 212 967.7) has been filed.
Applicant previously argued in the Reply filed 21 October 2021 that a certified copy for both applications were filed with WIPO and that the USPTO has access to them and should automatically retrieve them.  Applicant’s arguments are well-taken and the Examiner agrees that both copies should have been retrieved by the USPTO via the Priority Document Exchange (PDX) program.  
Nonetheless, under the PDX program, applicant bears the ultimate responsibility for ensuring that a copy of the foreign application is received by the Office from the participating foreign intellectual property office, or a certified copy of the foreign priority application is filed, within the time period specified in 37CFR 1.55(g)(1).  As of the mailing date of this office action, the missing priority document has not been filed with the Office.  Moreover, the arguments filed 30 March 2022 and 14 July 2022 do not mention this issue.
  The Examiner suggests Applicant file a PTO/SB/38 form which should help trigger the system to retrieve the missing document.  This form may be found here:  https://www.uspto.gov/sites/default/files/documents/sb0038.pdf
As an aside and in the coming near future please note the following announcement regarding this subject
IMPORTANT ANNOUNCEMENT REGARDING A CHANGE IN THE ELECTRONIC RETRIEVAL METHOD BETWEEN THE USPTO AND THE EPO: For U.S. applications filed on or after January 01, 2022, successful retrieval of an EP application to which priority is claimed will require the EP application to be registered into the WIPO DAS exchange and the WIPO DAS access code must be provided to the USPTO.   https://www.uspto.gov/patents/basics/international-protection/electronic-priority-document-exchange-pdx#Forms  

	The Examiner further advises that implementing the above announcement for the instant application including adding the (now missing) WIPO DAS access code to the Application Data Sheet may also help ensure that the system transfers the missing priority document.
Response to Amendment
Applicant filed a Reply on 14 July March 2022 that amended independent claims 1 and 16 to limit the sensors to be disposed and freely movable within the cleaning container during the cleaning of the textile.  These amendments have necessitated new grounds of rejection applying the newly discovered Lee (KR 20170115749 A) reference.


Response to Arguments
Applicant’s arguments with respect to claims 1 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 6-9 and 11-13 Smit-Kingma (WO-2004/053220 A1); Konig (WO 2017220336 A1; and Lee (KR 20170115749 A).  A marked-up, machine translation of Konig was previously supplied and, for Lee, is attached to this office action; moreover, the markups are hereby incorporated by reference and supplement the citations below).


Claim 1
	In regards to claim 1, Smit-Kingma discloses a method for determining and implementing a cleaning strategy for a soiled textile {see abstract, Fig. 1 and citations below}, the method comprising:
obtaining initial intensity information representative of a spectral image resulting from soiling of a textile {see spectrometer discussed on page 11 which converts light impinging on the surface of a textile article into light intensity versus wavelength (spectra).  See also Fig. 1 and page 11, line 30—page 12, line 10 discussing alternative hardware including a hand-held probe 14, lamp 1, visible diode-array module 2, near IR diode array module 3.  See also page 3, lines 33-36 for spectral image/data.};
determining at least one output variable that is dependent on the composition of the soiling on the basis of the initial intensity information, wherein the at least one output variable comprises at least one parameter of an initial cleaning strategy of the textile
 {various methods are disclosed such as Multivariate Data Analysis which are used to determine/identify a “textile parameter” that includes stain type and a corresponding “treatment parameter” which includes washing treatment/cleaning strategies such as treatment type, type of treatment agent, amount, temperature and time period.  See page 4, line 1—page 5, line 14; page 6, lines 1-9; page 7, line 15—page 8, line 10; and page 12, line 31-36}; 
outputting or triggering the output of the at least one output variable to a cleaning device that includes a cleaning container and carrying out the initial cleaning strategy of the textile in the cleaning container of the cleaning device {See above citations for “determining” cleaning strategy for a laundry washing machine having a cleaning container.  See also page 11, lines 1-5; page 13, lines 1-36 which include outputting to a display or treatment device for optimal treatment of the textile (e.g. washing machine)};


wherein the initial intensity information 
the 
Although Smit-Kingma discloses obtaining initial intensity information representative of a spectral image resulting from soiling of a textile; outputting or triggering the output of the at least one output variable to a cleaning device and carrying out the initial cleaning strategy of the textile in the cleaning device, wherein the initial intensity information is representative of a spectral image resulting from an illuminated surface of the soiling on the textile, Smit-Kingma is not relied upon to disclose continuously obtaining updated intensity information during cleaning of the textile in the cleaning device to thereby continuously determine and update the at least one output variable; and dynamically adjusting the cleaning strategy of the textile to the determined and updated at least one updated output variable during the cleaning of the textile, wherein the initial intensity information and the updated intensity information are each representative of a spectral image resulting from an illuminated surface of the soiling on the textile.
Konig is a highly analogous reference from the same field of determining and implementing a cleaning strategy for a soiled textile.  See abstract, Fig. 1 coped below, Fig. 2 illustrating a washing machine (“water-bearing domestic appliance”) 1, a microcomputer 6, and control device connected to a spectrometer 21 that includes a radiation source 5,27.  The spectrometer 21 is clearly pointed at and sensing illumination from the stained textile 22 as illustrated in Fig. 1 and further discussed below.  Fig. 1 copied below also shows washing machine 1 with spectrometer 21, sensors 7,28 which are taught as comprising “at least one radiation detector 7,28” which includes plural sensors as per the abstract, claims, pg. 22 and which sensors are disposed in the cleaning container (drum 2) as shown below

    PNG
    media_image1.png
    802
    715
    media_image1.png
    Greyscale

Konig also teaches:
obtaining initial intensity information representative of a spectral image resulting from soiling of a textile
{see abstract, and pgs. 6, 7, 8, 12, and 13-14; claim 1 wherein the initial iteration of steps b)-d) and “selecting an operating program” correspond to the initial intensity information being obtained by spectrometer 21 and used by the control unit to carry out the initial cleaning strategy via the washing machine 1.  These sections clearly state that steps (b) to (d) are iterated/performed “one or more times”.  See also pg. 9}.
continuously obtaining updated intensity information during cleaning of the textile in the cleaning device to thereby continuously determine and update the at least one output variable
{see abstract, and pgs. 6, 7, 8, 12, 13-14 wherein the subsequent and repeated iteration of steps b)-d) and adjusting the initial operating program corresponds to the updated intensity information being obtained by spectrometer 31 and used by the control unit to carry out the updated cleaning strategy via the washing machine 1.  Pgs. 7-8 clarify that operations are performed continuously.}; and
dynamically adjusting the cleaning strategy of the textile to the determined and updated at least one updated output variable during the cleaning of the textile {see above citations particularly for step d) adapting operating program by the control device based on the measurement signal from the spectrometer 21},
wherein the initial intensity information and the updated intensity information are each representative of a spectral image resulting from an illuminated surface of the soiling on the textile {see above cites and Figs. 1 clearly showing the spectrometer 21 pointed at the soiled textiles 22 in the washing machine.  See also Fig. 2, pg. 19 in which textile piece 34 reflects radiation 31 to detector 28 for all iterations of the method steps b)-d).  See also pg. 14}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Smit-Kingma’s method for determining and implementing a cleaning strategy for a soiled textile that already obtains initial intensity information representative of a spectral image resulting from soiling of a textile and determines at least one output variable that is dependent on the composition of the soiling on the basis of the initial intensity information to also continuously obtain updated intensity information during cleaning of the textile in the cleaning device to thereby continuously determine and update the at least one output variable; and dynamically adjust the cleaning strategy of the textile to the determined and updated at least one updated output variable during the cleaning of the textile, wherein the initial intensity information and the updated intensity information are each representative of a spectral image resulting from an illuminated surface of the soiling on the textile as taught by Konig because doing so optimizes the cleaning process, prevents overdosing the washing machine and thereby reduces the environmental impact due by preventing excessive consumption of treatment agents as motivated by Konig on pgs. 3, 13, and 17.
Although Smit-Kingma employs a sensor disposed within the cleaning container during the cleaning of the textile, Smit-Kingma is not relied upon to disclose plural sensors that are freely movable within the cleaning container.
Lee is an analogous reference from the same field of field of determining and implementing a cleaning strategy for a soiled textile.  See Figs. 1 (reproduced below), 2a-c, 3 and 4; abstract, Technical Field, Background, pg. 9 and cites below. Lee’s washing machine 1 includes a tub 40 (cleaning container), Fig. 1, pg. 4. 

    PNG
    media_image2.png
    667
    484
    media_image2.png
    Greyscale

Lee also teaches sensor information is supplied from a plurality of sensors that are disposed and freely movable (floats) within the cleaning container during the cleaning of the textile {Fig. 1, accessory 100 detects turbidity/degree of contamination.  Accessory 100 is freely movable within the cleaning container during cleaning as illustrated in Fig. 1 and discussed on pages 5-6, 9.  Accessory 100 also includes a plurality of sensors (sensing windows 115 and turbidity sensor 130, Figs. 2a-c, pgs. 6-7}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination of Smit-Kingma and Konig that continuously obtains updated intensity information during cleaning of the textile using a sensor module such that the sensor module has plural sensors that are freely movable within the cleaning container as taught by Lee because free-floating sensors provide a  more comprehensive survey of washing efficacy as opposed to the fixed sensor due to their ability to roam within the cleaning container as compared with a fixed sensing point and/or because doing so merely combines prior art elements according to known methods to yield predictable results.   Furthermore, and as to the plurality of sensors, note that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04 (VI)(B) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); thus further supporting the rationale for obviousness as to using plural sensors.
Claim 4
In regards to claim 4, Smit-Kingma discloses wherein the at least one parameter of the cleaning strategy constitutes a type of cleaning agent, an amount of cleaning agent, a cleaning temperature, a type of cleaning device, settings of a cleaning device or combinations thereof, and/or wherein the at least one parameter of the cleaning strategy includes a recommendation on pretreatment of the soiling {see “treatment parameter” which includes washing treatment/cleaning strategies such as treatment type, type of treatment agent, amount, temperature and time period.  See page 4, line 1—page 5, line 14; page 6, lines 1-9.  Pretreatment is discussed on page 4, lines 18-25 but it is also noted that the “and/or” expression does not require pretreatment and is being interpreted as “or”}.
Claim 6
In regards to claim 6, Smit-Kingma discloses 
wherein the determination of the at least one output variable includes comparing the initial intensity information 
Konig teaches wherein the determination of the at least one output variable includes comparing the updated intensity information with comparative values {see the evaluating measurement signal step (c) that compares the updated (after the initial iteration, subsequent iterations) intensity information with comparative values (wavelength dependent reflection behavior of standard contaminants) per pg. 10 and on pg. 12-13 discussing spectral comparisons.  See also the continuously obtaining and dynamically adjust steps as detailed above in relation to claim 1}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Smit-Kingma’s method for determining and implementing a cleaning strategy for a soiled textile that obtains initial intensity information representative of a spectral image resulting from soiling of a textile and determines at least one output variable that is dependent on the composition of the soiling on the basis of the initial intensity information to also continuously obtain updated intensity information during cleaning of the textile in the cleaning device to thereby continuously determine and update the at least one output variable and dynamically adjust the cleaning strategy of the textile to the determined and updated at least one updated output variable during the cleaning of the textile, wherein the determination of the at least one output variable includes comparing the updated intensity information with comparative values as taught by Konig because doing so optimizes the cleaning process, prevents overdosing the washing machine and thereby reduces the environmental impact due by preventing excessive consumption of treatment agents as motivated by Konig on pgs. 3, 13, and 17. 
Claim 7
In regards to claim 7, Smit-Kingma discloses
determining the initial intensity information 
Konig teaches determining the updated intensity information using an optical sensor {see cites above for claim 1’s obtaining step which includes using radiation detector 7/28 which is an optical detector that is part of the spectrometer 21.  See also the discussion regarding continuously obtaining and dynamically adjusting steps as detailed above in relation to claim 1}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Smit-Kingma’s method for determining and implementing a cleaning strategy for a soiled textile that obtains initial intensity information representative of a spectral image resulting from soiling of a textile and determines at least one output variable that is dependent on the composition of the soiling on the basis of the initial intensity information to also continuously obtain updated intensity information during cleaning of the textile in the cleaning device to thereby continuously determine and update the at least one output variable and dynamically adjust the cleaning strategy of the textile to the determined and updated at least one updated output variable during the cleaning of the textile as taught by Konig, and further wherein 
determining the updated intensity information also uses an optical sensor as taught by Konig because doing so optimizes the cleaning process, prevents overdosing the washing machine and thereby reduces the environmental impact due by preventing excessive consumption of treatment agents as motivated by Konig on pgs. 3, 13, and 17. 
Claim 8
In regards to claim 8, Smit-Kingma discloses determining a soiling profile based at least in part on the output variable, in particular based on a plurality of determined output variables {see above citations for claim 1 “determining” step wherein the “treatment parameter (output variable) includes at least one selected from treatment type, amount and type of treatment agent, temperature and treatment period which clearly includes more than one output variable.  See also page 6, lines 11-18},
wherein the determination of the at least one output variable is based at least in part on the soiling profile {see above cites for “determining” step in claim 1.  See also textile parameter which includes various soiling profiles such as stain type as discussed on page 5, lines 10-24}.
Claim 9
In regards to claim 9, Smit-Kingma discloses wherein the initial intensity information 
Konig teaches determining the updated intensity information using an IR and UV radiation sensor on pg. 6 while pg. 15 discusses IR, UV and UV-VIS (ultraviolet, visible) sensor to obtain defined various wavelength ranges of the spectrum which also comprise a “hyperspectral image”.   See also the continuously obtaining and dynamically adjust steps as detailed above in relation to claim 1}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Smit-Kingma’s method for determining and implementing a cleaning strategy for a soiled textile that obtains initial intensity information representative of a spectral image resulting from soiling of a textile and determines at least one output variable that is dependent on the composition of the soiling on the basis of the initial intensity information to also continuously obtain updated intensity information during cleaning of the textile in the cleaning device to thereby continuously determine and update the at least one output variable and dynamically adjust the cleaning strategy of the textile to the determined and updated at least one updated output variable during the cleaning of the textile as taught by Konig, and further wherein Smit-Kingman’s intensity information representative of a hyperspectral image is also used for the updated intensity information as taught by Konig such that both the initial intensity information and the updated intensity information is representative of a hyperspectral image as taught by Konig because doing so optimizes the cleaning process, prevents overdosing the washing machine and thereby reduces the environmental impact due by preventing excessive consumption of treatment agents as motivated by Konig on pgs. 3, 13, and 17. 
Claim 11
In regards to claim 11, Smit-Kingma discloses wherein the initial intensity information 
Konig teaches determining the updated intensity information using a multi-spectral sensor wherein the updated intensity information is representative of spectral components of a spectral image, wherein at least one of the spectral components lies outside the visible energy range {see IR and UV radiation sensor on pg. 6 while pg. 15 discusses IR, UV and UV-VIS (ultraviolet, visible) sensor to obtain defined various wavelength ranges of the spectrum which clearly reads on “wherein at least one of the spectral components lies outside the visible energy range”.  See also the continuously obtaining and dynamically adjust steps as detailed above in relation to claim 1}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Smit-Kingma’s method for determining and implementing a cleaning strategy for a soiled textile that obtains initial intensity information representative of a spectral image resulting from soiling of a textile and determines at least one output variable that is dependent on the composition of the soiling on the basis of the initial intensity information to also continuously obtain updated intensity information during cleaning of the textile in the cleaning device to thereby continuously determine and update the at least one output variable and dynamically adjust the cleaning strategy of the textile to the determined and updated at least one updated output variable during the cleaning of the textile as taught by Konig, and further wherein Smit-Kingman’s intensity information is also used for the updated intensity information 
as taught by Konig such that both the initial intensity information and the updated intensity information are representative of spectral components of a spectral image, wherein at least one of the spectral components lies outside the visible energy range
 as taught by Konig because doing so optimizes the cleaning process, prevents overdosing the washing machine and thereby reduces the environmental impact due by preventing excessive consumption of treatment agents as motivated by Konig on pgs. 3, 13, and 17. 


Claim 12
In regards to claim 12, Smit-Kingma discloses wherein the initial intensity information 
Konig teaches determining the updated intensity information using a sensor such that the updated intensity information is representative of spectral components of a spectral image from the infrared energy range as far as the ultraviolet energy range
{see IR and UV radiation sensor on pg. 6 while pg. 15 discusses IR, UV and UV-VIS (ultraviolet, visible) sensor to obtain defined various wavelength ranges of the spectrum which clearly reads on “representative of spectral components of a spectral image from the infrared energy range as far as the ultraviolet energy range”.  See also the continuously obtaining and dynamically adjust steps as detailed above in relation to claim 1}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Smit-Kingma’s method for determining and implementing a cleaning strategy for a soiled textile that obtains initial intensity information representative of a spectral image resulting from soiling of a textile and determines at least one output variable that is dependent on the composition of the soiling on the basis of the initial intensity information to also continuously obtain updated intensity information during cleaning of the textile in the cleaning device to thereby continuously determine and update the at least one output variable and dynamically adjust the cleaning strategy of the textile to the determined and updated at least one updated output variable during the cleaning of the textile as taught by Konig, and further wherein Smit-Kingman’s intensity information is also used for the updated intensity information 
as taught by Konig such that both the initial intensity information and the updated intensity information are representative of spectral components of a spectral image from the infrared energy range as far as the ultraviolet energy range as taught by Konig because doing so optimizes the cleaning process, prevents overdosing the washing machine and thereby reduces the environmental impact due by preventing excessive consumption of treatment agents as motivated by Konig on pgs. 3, 13, and 17. 
Claim 13
In regards to claim 13, Smit-Kingma discloses wherein the initial intensity information 
Konig teaches determining the updated intensity information using a sensor such that the updated intensity information is representative of spatially resolved components of a spectral image {See IR and UV radiation sensor on pg. 6 while pg. 15 discusses IR, UV and UV-VIS (ultraviolet, visible) sensor to obtain defined, spectrally resolved wavelength ranges of the spectrum. See also the continuously obtaining and dynamically adjust steps as detailed above in relation to claim 1}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Smit-Kingma’s method for determining and implementing a cleaning strategy for a soiled textile that obtains initial intensity information representative of a spectral image resulting from soiling of a textile and determines at least one output variable that is dependent on the composition of the soiling on the basis of the initial intensity information to also continuously obtain updated intensity information during cleaning of the textile in the cleaning device to thereby continuously determine and update the at least one output variable and dynamically adjust the cleaning strategy of the textile to the determined and updated at least one updated output variable during the cleaning of the textile as taught by Konig, and further wherein Smit-Kingman’s intensity information is also used for the updated intensity information 
as taught by Konig such that both the initial intensity information and the updated intensity information are representative of spatially resolved components of a spectral image as taught by Konig because doing so optimizes the cleaning process, prevents overdosing the washing machine and thereby reduces the environmental impact due by preventing excessive consumption of treatment agents as motivated by Konig on pgs. 3, 13, and 17. 


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Smit-Kingma, Konig and Lee as applied to claim 1 above, and further in view of Strang (US 20150327742 A1).
Claim 10
In regards to claim 10, Smit-Kingma and Konig render obvious wherein the initial intensity information and the updated intensity information comprises values
Strang is analogous art because it is from the same field of cleaning articles based on a determined cleaning strategy and solves a similar problem of analyzing hyperspectral data to determine the cleaning strategy.  See Field of the invention in [0002]-[0004], [0012]-[0013] and citations below.
Strang also teaches wherein the intensity information comprises values in at least 20 channels, wherein each channel represents an intensity for one energy interval
{a plurality of band pass filters 5 are used to chromatically separate the detected light from the soiled article into a plurality of bands (channels) for spectral analysis.  See Figs 2, 5, [0014]-[0015], [0035], [0039].  Spectral analysis is used to determine the cleaning strategy further discussed in [0024].  Furthermore, [0044] strongly motivates using as many different filter elements 5 (channels) as possible because it results in a greater number of spectral subsections (channels) and increases the (spectral) resolution.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination of Smit-Kingma and Konig in which the initial and updated intensity information comprises values in plural channels, wherein each channel represents an intensity for one energy interval, to utilize 20 channels as taught by Strang because Strang strongly motivates utilizing as many channels as possible to increase the spectral resolution and/or because the selection of 20 channels is merely routine optimization. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP 2145.05(II)(A).  Here, at least the general conditions are disclosed because the both Smit-Kingma and Strang use a plurality of channels (spectra) to determine cleaning strategies while Strang motivates using as many channels as possible to increase the spectral resolution thus strengthening the conclusion of obviousness.



Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cooke (US-2018/0238796 A1), Konig and Lee.
Independent Claim 16
	In regards to claim 16, Cooke discloses a system determining and implementing a cleaning strategy for a soiled textile {see abstract, Figs. 1, 2, stain detection system 50 and cites below}, comprising:
a mobile computing device that includes an optical sensor and a radiation source, the mobile computing device configured to (1) illuminate, via the radiation source, soiling on a textile, (ii) obtain, via the optical sensor, an initial intensity distribution representative of a spectral image resulting from the illumination of the soiling on the textile, and (iii) transmit the initial intensity distribution
{see mobile computing device 20, Fig. 2, includes a camera (optical sensor) that takes a digital photograph of the stained textile from which color information may be extracted as per [0029]-[0032].  Also see stain detector 50 including an analysis module communicating with mobile device as per [0079]-[0081] and including an NIR spectrometer that illuminates the stain to obtain reflectance intensity over a range of NIR wavelengths as per [0058].  Analysis may also be done in the mobile device 20 as per [0035] by transmitting the intensity distribution such as those in Fig. 3a-9b.  Further, the NIR spectrometer in the stain detector 50 is preferably handheld, portable includes an NIR source (radiation source) and also requires no external connections to communicate as per [0040].};
a processor in operable communication with the mobile computing device, the processor configured to (i) receive and process the initial intensity distribution to determine output variables that include parameters of a cleaning strategy of the textile and (ii) transmit the output variables {Mobile device 20, Fig. 1., is a conventional mobile device having a processor.  See stain detector 50 includes an analysis module (processor) [0079]-[0081].  Analysis may also be done in the mobile device 20 as per [0035] or on an external computer 30.  Fig. 1 and [0056]-[0077], claim 8 discloses the process of (i) and (ii) wherein the output variables are recommended doses based on spectral match of the stain.  See also [0004]-[0008], [0021]-[0022], [0032]-[0036] regarding determining appropriate treatments and treatment regimes based on the identified stain};
a cleaning device in operable communication with the processor, 
{treatment module implements treatment parameters generated by the stain determination as per [0041]-[0042], claims 8, 11}
, the cleaning device configured to:
(i) receive and implement the cleaning strategy {see above cites particularly those for the processor}; 
(ii) 

Konig is a highly analogous reference from the same field of determining and implementing a cleaning strategy for a soiled textile.  See abstract, Fig. 1 coped below, Fig. 2 illustrating a washing machine (“water-bearing domestic appliance”) 1, a microcomputer 6, and control device connected to a spectrometer 21 that includes a radiation source 5,27.  The spectrometer 21 is clearly pointed at and sensing illumination from the stained textile 22 as illustrated in Fig. 1 and further discussed below.  Fig. 1 copied also shows washing machine 1 with spectrometer 21, sensors 7,28 which are taught as comprising “at least one radiation detector 7,28” which includes plural sensors as per the abstract, claims, pg. 22 and which sensors are disposed in the cleaning container (drum 2) as shown below

    PNG
    media_image1.png
    802
    715
    media_image1.png
    Greyscale

Konig also teaches 
a cleaning device in operable communication with the processor, the cleaning device including a cleaning container having a plurality of sensors disposed and 
{see Fig. 1 copied above showing washing machine 1 with spectrometer 21, sensors 7,28 which are taught as comprising “at least one radiation detector 7,28” which includes plural sensors as per the abstract, claims, pg. 22 and which are disposed in the cleaning container (drum 2) as shown above}, the cleaning device configured to:
 (ii) continuously obtain, via the plurality of sensors, updated intensity information from illumination of the soiling on the textile while cleaning the textile in the cleaning container to thereby continuously determine and update the output variables {see abstract, and pgs. 6, 7, 8, 12, 13-14 wherein the subsequent and repeated iteration of steps b)-d) and adjusting the initial operating program corresponds to the updated intensity information being obtained by spectrometer 31 and used by the control unit to carry out the updated cleaning strategy via the washing machine 1.  These sections clearly state that steps (b) to (d) are iterated/performed “one or more times”.  See also pg. 9. Pgs. 7-8 clarify that operations are performed continuously.}; and
(iii) dynamically adjust the cleaning strategy of the textile to the determined and updated output variables while cleaning the textile {see above citations particularly for step d) adapting operating program by the control device based on the measurement signal from the spectrometer 21.  See also Fig. 2, pg. 19 in which textile piece 34 reflects radiation 31 to detector 28 for all iterations of the method steps b)-d).  See also pg. 14}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Cooke’s method for determining and implementing a cleaning strategy for a soiled textile that obtains initial intensity information representative of a spectral image resulting from soiling of a textile and determines at least one output variable that is dependent on the composition of the soiling on the basis of the initial intensity information to modify the cleaning device’s cleaning container to have a plurality of sensors disposed therein as taught by Konig to detect intensity information from illumination of the soiling of the textile while cleaning the textile as also taught by Konig to:
(ii) continuously obtain, via the plurality of sensors, updated intensity information from illumination of the soiling on the textile while cleaning the textile to thereby continuously determine and update the output variables; and
(iii) dynamically adjust the cleaning strategy of the textile to the determined and updated output variables while cleaning the textile as taught by Konig because doing so optimizes the cleaning process, prevents overdosing the washing machine and thereby reduces the environmental impact due by preventing excessive consumption of treatment agents as motivated by Konig on pgs. 3, 13, and 17.
	Although the base combination and specifically Konig teaches a cleaning device in operable communication with the processor, the cleaning device including a cleaning container having a plurality of sensors disposed therein while cleaning the textile, Konig is not relied upon to teach that the cleaning device is freely movable within the cleaning container.
Lee is an analogous reference from the same field of field of determining and implementing a cleaning strategy for a soiled textile.  See Figs. 1 (reproduced below), 2a-c, 3 and 4; abstract, Technical Field, Background, pg. 9 and cites below. Lee’s washing machine 1 includes a tub 40 (cleaning container), Fig. 1, pg. 4. 

    PNG
    media_image2.png
    667
    484
    media_image2.png
    Greyscale

Lee also teaches sensor information is supplied from a plurality of sensors that are disposed and freely movable (floats) within the cleaning container during the cleaning of the textile {Fig. 1, accessory 100 detects turbidity/degree of contamination.  Accessory 100 is freely movable within the cleaning container during cleaning as illustrated in Fig. 1 and discussed on pages 5-6, 9.  Accessory 100 also includes a plurality of sensors (sensing windows 115 and turbidity sensor 130, Figs. 2a-c, pgs. 6-7}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination of Cooke and Konig that continuously obtains updated intensity information during cleaning of the textile using a sensor module such that the sensor module has plural sensors that are freely movable within the cleaning container as taught by Lee because free-floating sensors provide a more comprehensive survey of washing efficacy as opposed to the fixed sensor due to their ability to roam within the cleaning container as compared with a fixed sensing point and/or because doing so merely combines prior art elements according to known methods to yield predictable results.   Furthermore, and as to the plurality of sensors, note that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04 (VI)(B) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); thus further supporting the rationale for obviousness as to using plural sensors.
Claim 17
	In regards to claim 17, Cooke discloses
the mobile computing device further includes a display element {Fig. 2, mobile device 20 may be a mobile phone per [0026] with display; and
the mobile device is further configured to receive and render the output variables on the display element {mobile device 20 has a user interface that renders output variables per [0024]-[0026], [0039]-[0044]}.


Claim 18
	In regards to claim 16, Cooke is not relied upon to disclose but Konig teaches
the cleaning device further includes a display element {Fig. 1, display 16 is located on cleaning device 1};
the cleaning device is further configured to render the output variables on the display element {see pgs. 4, 11-12, 16}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Cooke’s system which includes a mobile device display to also include the cleaning device further includes a display element; the cleaning device is further configured to render the output variables on the display element as taught by Konig because doing so provides a convenient user interface at the washing machine itself and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
	Claim 19
	In regards to claim 19, Cooke discloses
the cleaning device further includes a cleaning agent dosing device to provide cleaning agent in accordance with the cleaning strategy {See [0073] where the operating course (cleaning strategy) includes motor rpm, wash water temperature, drying velocities and [0110]-[0113], [0117] in which detergent kind and amount is also determined and dispensed based on the amount of contamination detected}.


Claim 20
	In regards to claim 20, Cooke discloses
a database in operable communication with the processor and the cleaning device, the database having comparative values stored therein {product database and spectral database 33 hosted on external computer 30 per Fig. 2 communicating with mobile device 20 and stain detector 50 via network 40.  See also [0081] and spectral database comparison of Fig. 1 and [0063]-[0065]}
wherein:
the processor determines the output variables by comparing the initial intensity information with the comparative values, and the cleaning device determines the 
Konig teaches determining the updated intensity information using a sensor and determines the updated output variables by comparing the updated intensity information with the comparative values
{see the evaluating measurement signal step (c) that compares the updated (after the initial iteration, subsequent iterations) intensity information with comparative values (wavelength dependent reflection behavior of standard contaminants) per pg. 10 and on pg. 12-13 discussing spectral comparisons.  See also the continuously obtaining and dynamically adjust steps as detailed above in relation to claim 1}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Cooke’s method for determining and implementing a cleaning strategy for a soiled textile that obtains initial intensity information representative of a spectral image resulting from soiling of a textile and determines at least one output variable that is dependent on the composition of the soiling on the basis of the initial intensity information to also continuously obtain updated intensity information while cleaning the textile to thereby continuously determine and update the output variables and dynamically adjust the cleaning strategy of the textile to the determined and updated output variables while cleaning the textile as taught by Konig such that Cooke’s
 processor that already determines the output variables by comparing the initial intensity information with the comparative values, also determines the updated output variables by comparing the updated intensity information with the comparative values as taught by Konig because doing so optimizes the cleaning process, prevents overdosing the washing machine and thereby reduces the environmental impact due by preventing excessive consumption of treatment agents as motivated by Konig on pgs. 3, 13, and 17.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rothgeb (US 20030227394 A1) discloses a floating, freely movable sensor for measuring chemical and physical characteristics in a liquid medium and including applications to washing machines.  See abstract, Figs. 1-3; [0002]-[0005]; [0051]
Erklelenz US 20150153278 A1 discloses an optical scanner 4 that scans soiled clothing in the IR and UV ranges to determine cleaning strategy carried out by cleaning device.  See [0030], [0047]-[0048].
See also Koven (US 20160224860 A1) including Figs. 1-8 for user interaction via a mobile device with proposed cleaning strategy.  
Wobkemeier (US-2001/0042391 A1) teaches a measuring head 14 that is a mobile computing device that can be moved by the operator, using natural light illuminating soiling on a textile to obtain a spectral image as per [0041]-[0043], [0051]. [0054] and transmit to the decision maker 10 using a cable or wireless link as per [0025] and an electronic control device 8 with electronic decision maker 10 determines type and amount of detergent and the laundry treatment program based on a spectrographic analysis of the soiling as per [0040], [0051], [0054]-[0055]}.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROBERT CAMMARATA/Primary Examiner, Art Unit 2486